Citation Nr: 0203630	
Decision Date: 04/19/02    Archive Date: 04/26/02

DOCKET NO.  94-34 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a chronic lung 
disorder to include as secondary to exposure to ionizing 
radiation.

2.  Entitlement to service connection for arthritis to 
include as secondary to exposure to ionizing radiation.

3.  Entitlement to service connection for cardiovascular 
abnormalities to include as secondary to exposure to ionizing 
radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from June 1949 to November 
1952.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the benefits sought on appeal. 

The case was previously before the Board in April 1996, at 
which time it was Remanded to consider Combee v. Brown, 82 
F.3d 389 (Fed. Cir. 1996).  In March 1998, the veteran 
expanded his claim to include entitlement to service 
connection for lung cancer secondary to exposure to ionizing 
radiation.  Development having been completed, the case is 
once again before the Board for appellate consideration of 
the issues on appeal.  

In a July 2001 Supplemental Statement of the Case, the RO 
acknowledged the veteran had filed a claim for entitlement to 
service connection for prostate cancer.  Because that issue 
is not before the Board on this appeal, it is hereby referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed by the RO.  

2.  The evidence establishes that the veteran was exposed to 
ionizing radiation as a result of participation in Operation 
BUSTER-JANGLE, a U.S. atmospheric nuclear test series 
conducted at the Nevada Test Site during 1951 and that he 
subsequently developed a radiogenic disease, diagnosed as 
lung cancer.

3.  There is no medical evidence which demonstrates a 
cardiovascular disorder, arthritis, emphysema and/or chronic 
obstructive pulmonary disease on separation from service, 
that such disorders were shown to a degree of 10 percent or 
more disabling within a year after separation or are 
otherwise related to service or exposure to ionizing 
radiation in service.


CONCLUSIONS OF LAW

1.  Residuals of the veteran's lung cancer are presumed to 
have been incurred due to the veteran's exposure to ionizing 
radiation while participating in Operation BUSTER-JANGLE, a 
U.S. atmospheric nuclear test series conducted at the Nevada 
Test Site during 1951.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.311 (2001) with amendments 
published at 67 Fed. Reg. 3612-3616 (2002).

2.  A cardiovascular disorder, arthritis, emphysema and/or 
chronic obstructive pulmonary disease was not incurred in or 
aggravated by service, may not be presumed to have been 
incurred in service, and was not due to exposure to radiation 
in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.311 (2001) with amendments published 
at 67 Fed. Reg. 3612-3616 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claim for service 
connection for a cardiovascular disorder, for arthritis, and 
for a lung disorder, to include lung cancer, emphysema, and 
chronic obstructive pulmonary disease (COPD).  In particular, 
the veteran maintains that he was exposed to ionizing 
radiation during service, and that this incident led to his 
development of the claimed disorders.  

The Board notes that there is adequate medical evidence of 
record supporting recent findings of the claimed disorders.  
Moreover, the evidence indicates that the veteran was 
assigned to a unit that was present at Operation BUSTER-
JANGLE, a U.S. atmospheric nuclear test series conducted at 
the Nevada Test Site during 1951.  As such, the focus of this 
appeal will primarily be on the relationship, if any, between 
the veteran's claimed disorders and his active military 
service. 

The Veterans Claims Assistance Act of 2000 was recently 
enacted.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2001) (VCAA).  This new legislation provides among other 
things for notice and assistance to claimants under certain 
circumstances.  See also new regulations at 66 Fed. Reg. 
45630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159), promulgated pursuant to the enabling 
statute.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

The Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate his claims.  The RO 
has made satisfactory efforts to ensure that all relevant 
evidence has been associated with the claims file, and there 
are numerous private medical records in the file; an 
independent medical opinion has been obtained; and additional 
development has even been undertaken with the VA 
Undersecretary for Health concerning the likelihood that his 
exposure to ionizing radiation caused his lung cancer.  The 
veteran has been offered an opportunity to submit additional 
evidence in support of his claims.  In short, the Board 
concludes that the duty to assist has been satisfied, as well 
as the duty to notify the veteran of the evidence needed to 
substantiate his claims, and the Board will proceed with 
appellate disposition on the merits.  

According to the law, service connection will be granted if 
it is shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease in 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  "Generally, to prove service connection, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury."  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where 
the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992). 

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

Service connection for a disability which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd, 120 F.3d. 1239 (Fed. Cir. 
1997).  First, direct service connection can be established 
by "show[ing] that the disease or malady was incurred during 
or aggravated by service," a task that includes the difficult 
burden of tracing causation to a condition or event during 
service."  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

Second, in the absence of competent medical evidence linking 
a disability to service, there is a lifetime presumption for 
certain enumerated diseases without any requirement that it 
manifest to a specific degree, for those who meet the 
requirements of a radiation exposed veteran who engaged in 
radiation risk activity under § 1112(c)(3) and 38 C.F.R. § 
3.309(d)(3).  In applying this statutory presumption, there 
is no requirement for documenting the level of radiation 
exposure.  The diseases referred to in the regulation prior 
to March 26, 2002 are: leukemia (other than chronic 
lymphocytic leukemia), cancer of the thyroid, cancer of the 
breast, cancer of the pharynx, cancer of the esophagus, 
cancer of the stomach, cancer of the small intestine, cancer 
of the pancreas, multiple myeloma, lymphomas (except 
Hodgkin's disease), cancer of the bile ducts, cancer of the 
gall bladder, primary liver cancer (except if cirrhosis or 
hepatitis B is indicated), cancer of salivary gland, and 
cancer of the urinary tract.  Id.

Finally, other "radiogenic" diseases, such as any form of 
cancer, listed under 38 C.F.R. § 3.311(b)(2), as amended by 
63 Fed. Reg. 50993-50995 (Sept. 24, 1998), found 5 years or 
more after service (for most of the listed diseases) in an 
ionizing radiation exposed veteran may also be service- 
connected if the VA Under Secretary for Benefits determines 
that they are related to ionizing radiation exposure while in 
service or if they are otherwise linked medically to ionizing 
radiation exposure while in service.  "Radiogenic diseases" 
under this regulation include the following: all forms of 
leukemia except chronic lymphatic (lymphocytic) leukemia 
(manifest at any time after exposure), thyroid cancer, breast 
cancer, lung cancer, bone cancer (manifest within 30 years 
after exposure), liver cancer, skin cancer, esophageal 
cancer, stomach cancer, colon cancer, pancreatic cancer, 
kidney cancer, urinary cancer, multiple myeloma, posterior 
subcapsular cataracts (manifest 6 months or more after 
exposure), non-malignant thyroid nodular disease, ovarian 
cancer and parathyroid adenoma.  38 C.F.R. § 3.311(b) 
(emphasis added).  Other claimed diseases may be considered 
radiogenic if the claimant has cited or submitted competent 
scientific or medical evidence which supports that finding.  
38 C.F.R. § 3.311(b)(4).

When it has been determined that: (1) a veteran has been 
exposed to ionizing radiation as a result of participation in 
the atmospheric testing of nuclear weapons; (2) the veteran 
subsequently develops a specified radiogenic disease; and (3) 
the disease first becomes manifest 5 years or more after 
exposure, the claim will be referred to the Under Secretary 
for Benefits for further consideration in accordance with 38 
C.F.R. § 3.311(c).  When such a claim is forwarded for 
review, the Under Secretary for Benefits shall consider the 
claim with reference to 38 C.F.R. § 3.311(e) and may request 
an advisory medical opinion from the Under Secretary of 
Health.  38 C.F.R. §§ 3.311(b), (c)(1).  The medical adviser 
must determine whether sound scientific and medical evidence 
supports a conclusion that it is "at least as likely as not" 
that the disease resulted from in-service radiation exposure 
or whether, under § 3.311(c)(1)(ii), there is "no reasonable 
possibility" that the disease resulted from in-service 
radiation exposure.

In this case, the record reflects that the veteran served on 
active duty from June 1949 to November 1952.  Historical 
records confirm that he was present at Operation BUSTER-
JANGLE, a U.S. atmospheric nuclear test series conducted at a 
Nevada test site in 1951.  A letter dated in December 2000 
from the Defense Threat Reduction Agency confirms his 
participation in that atmospheric nuclear test series.  That 
agency also reported a recorded dose of 0.05 rem gamma for 
the veteran.  The veteran's total dose of 0.05 rem gamma (0.1 
rounded) had an upper bound of 0.2 rem.  A scientific dose 
reconstruction indicated that the veteran had virtually no 
potential for exposure to neutron radiation.  The report also 
indicated that the veteran had no potential for internal 
organ exposure based on his unit's activities.  This dosage 
estimate was the foundation for a June 1, 2001 opinion by the 
VA Chief Public Health and Environmental Hazards Officer.

As a preliminary matter, the Board notes that the National 
Personnel Records Center (NPRC), in response to a VA request 
for the veteran's service records, reported that the 
veteran's records may have been destroyed in the fire at the 
Records Center in 1973.  While the absence of the veteran's 
service medical records is clearly not helpful to the 
veteran's claims, the absence of those records does not 
preclude the granting of the benefits sought if the record 
otherwise establishes entitlement to the benefits sought.  In 
this regard, where service medical records are missing, VA 
has a heightened duty to explain its findings and conclusions 
and to consider carefully the benefit-of-the doubt rule.  
Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

The veteran has testified that he was seen on about six 
occasions during service for shortness of breath.  However, 
he provided a statement in May 1992 indicating that he was 
never hospitalized during his military service.  

Despite that the entirety of the veteran's service medical 
records have not been located, his separation medical 
examination report dated from November 1952 is associated 
with the claims file.  That report is silent as to 
complaints, treatment or diagnoses relating to the claimed 
disorders.  Clinical findings developed in conjunction with 
that examination were negative for any pertinent 
abnormalities.  In fact, the relevant systems were reported 
as entirely normal upon his separation from military service.

The earliest post service medical evidence of any treatment 
for a respiratory condition is dated from October 1959, when 
the veteran was treated for pneumonia.  History noted that 
the veteran was a smoker.  Although there was some initial 
question at that time as to whether the veteran had 
reinfection tuberculosis, his progress and recuperation 
confirmed pneumonia, improved on hospital discharge.  

Private treatment records from 1980 to 1986 are also of 
record.  The history of pneumonia was noted in May 1980 
without any further evidence of pneumonia.  The records also 
reflect respiratory complaints, variously diagnosed as 
"cold", "poss[ible] flu" on May 31, 1980, "flu" and 
"acute bronchitis" on October 15, 1981, "acute bronchitis" 
and "COPD" in March 1984.  A letter dated November 19, 1985 
from a private physician refers to the veteran receiving 
treatment for severe chronic obstructive pulmonary disease 
(COPD) with superimposed asthmatic bronchitis at that time.

In a March 2000 statement, the veteran indicated that he had 
been a smoker, averaging a pack per day, and that he stopped 
smoking in July 1995.  

Significant stenosis of the right internal carotid artery 
with ulcerated plaque was first identified in October 1991 
and he underwent a carotid endarterectomy at that time.  

In December 1984, the veteran was first seen for complaints 
in the right arm, shoulder and wrist.  Diagnosis was bursitis 
versus arthritis.  The following month produced the same 
diagnosis, but X-rays of the right shoulder were negative.

The veteran filed his original claim for service connection 
in November 1991 with an unfavorable rating issued in June 
1992.  A notice of disagreement was filed in July 1992, and a 
statement of the case was issued that same month.  The appeal 
was perfected in August 1992, and the claims have remained in 
appellate status since that time.  As noted above, the case 
was previously before the Board in 1996 and which time it was 
remanded for additional development.  

According to a March 1998 letter from a private physician, 
who was treating the veteran for lung cancer, the veteran was 
found to have a coin lesion in the left upper lobe in 
November 1997 for which a thoracotomy and left upper 
lobectomy was performed in February 1998.

A February 2001 Independent Medical Examination Report 
indicated that the veteran's lung cancer was a carcinoma of a 
distinctly different type from bronchoaveolar carcinoma.  The 
examiner also commented that there was no evidence for 
activity of the cancer at that time.  However, the physician 
indicated that the veteran's restrictive defect and symptoms 
of dyspnea could be a residual due to the combination of the 
lobectomy and his COPD.  The doctor noted that the COPD had 
been confirmed by diagnosis many years prior to the 
development of the lung cancer.

A June 2001 memorandum from the VA Chief Public Health and 
Environmental Hazards Officer reported that exposure to 25.5 
rads or less in a known regular smoker provides a 99 percent 
credibility that there is no reasonable possibility that it 
is as likely as not that the veteran's lung cancer is related 
to exposure to ionizing radiation.  The physician also noted 
that more recent scientific practices would modify the 
estimate somewhat but would not lower the calculated exposure 
to a much lower level and would not invalidate the 
carcinogenic effects of smoking.  The examiner considered the 
estimated radiation exposure level provided by Defense Threat 
Reduction Agency and concluded that it was unlikely that the 
veteran's lung cancer could be attributed to exposure to 
ionizing radiation in service.

Analysis

Lung Cancer

The Board observes that effective on March 26, 2002, 38 
C.F.R. § 3.309 was amended to include lung cancer as one of 
the diseases for which service connection is warranted on a 
presumptive basis.  Although the RO has not considered the 
his claim pursuant to this amendment, the veteran's 
representative has referenced the amendment in its informal 
hearing presentation dated in February 2002.  Accordingly, 
inasmuch as the reference indicates actual notice of the 
amendment, the Board can perceive no prejudice to the veteran 
by its consideration of this amendment in the disposition of 
his claim.

As an initial matter, the Board notes that during the 
pendency of the appeal, the rating criteria for muscle 
injuries was revised in July 1997.  The RO adjudicated the 
veteran's disabilities based on only the new criteria prior 
to the transfer of the claims file to the Board.  Where a law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant should apply unless Congress provided otherwise or 
permitted the Secretary to do otherwise.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  However, it is not clear 
that the RO followed Karnas and considered the increased 
rating claim under both the old and new standards and then 
applied the version that was the more favorable to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Based upon the March 26, 2002 amendment to 38 C.F.R. § 3.309, 
the Board finds that the veteran meets the requirements for 
presumptive service connection for lung cancer, a disease 
presumptively service-connected in veterans exposed to 
ionizing radiation as a result of participation in Operation 
BUSTER-JANGLE, a U.S. atmospheric nuclear test series 
conducted at the Nevada Test Site during 1951.  Since the 
veteran is entitled to presumptive service connection for his 
lung cancer, it is unnecessary to look to the development 
under 38 C.F.R. § 3.311.  For the reasons and bases stated, 
the claim for service connection for residuals of lung cancer 
is granted.

Cardiovascular Disorder, Arthritis, Emphysema and COPD

The claimed cardiovascular disorder, arthritis, emphysema and 
COPD are not among the diseases for which service connection 
may be granted on a presumptive basis under 38 U.S.C.A. 
§ 1112(c) and 38 C.F.R. § 3.309(d) even with the more 
favorable revisions effective from March 26, 2002.  Further, 
they are not among the recognized radiogenic diseases, which 
if present, warrant claims development under 38 C.F.R. § 
3.311.  The Board additionally observes that although 
expressly provided the opportunity to do so, the veteran has 
not submitted or identified any scientific or medical 
evidence that his claimed cardiovascular disorder, arthritis, 
emphysema, or chronic obstructive pulmonary disease (COPD) is 
a radiogenic disease, i.e., a disease that may be induced by 
ionizing radiation or that the conditions are otherwise 
related to service.

The preponderance of the evidence is against a finding that 
any of the claimed disorders manifested themselves in service 
or to a degree of 10 percent or more within one year after 
separation.  In reaching this conclusion, the separation 
examination and the absence of pertinent abnormality reported 
thereon weigh heavily against the claims.  Additionally, the 
absence of medical records relating to the claimed conditions 
until so many years after service as well as the absence of 
medical opinion suggesting that the currently diagnosed 
disorders are related to or due to some other incident of the 
veteran's active military service enters into the Board's 
conclusion in these regards.

Although the veteran contends that he has a cardiovascular 
disorder, arthritis, emphysema, and COPD due to exposure to 
ionizing radiation during his participation in Operation 
BUSTER-JANGLE in service, the Board notes that the veteran's 
opinion as to medical matters, no matter how sincere, is 
without probative value because he, as a lay person, is not 
competent to establish a medical diagnosis or draw medical 
conclusions; such matters require medical expertise.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

In summary, the medical evidence does not demonstrate that 
the veteran has been diagnosed with a disorder recognized by 
the VA as etiologically related to exposure to ionizing 
radiation.  Additionally, there is no medical opinion 
suggesting that the currently diagnosed disorders are related 
to or due to some other incident of the veteran's active 
military service.  There do not appear to be any outstanding 
treatment records pertinent to this appeal, and the veteran 
has been put on notice as to the evidence needed to establish 
his claim.  In view of the medical evidence of record of the 
current disorder and the absence of any evidence of problems 
or complaints in service or medical evidence of a 
relationship between the current disorder and service, 
further development or examination is not considered 
necessary.  The preponderance of the evidence is against the 
veteran's claim.  As such. there is not an approximate 
balance of positive and negative evidence regarding the 
merits of the veteran's claim that would give rise to a 
reasonable doubt in favor of the veteran, the benefit-of-the-
doubt rule is not applicable, and the appeal is denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



ORDER

Entitlement to service connection for residuals of lung 
cancer is granted. 

Entitlement to service connection for a cardiovascular 
disorder, arthritis, emphysema and COPD is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

